 


114 HR 3943 IH: Physician Assistant Education Public Health Initiatives Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3943 
IN THE HOUSE OF REPRESENTATIVES 
 
November 5, 2015 
Ms. Bass introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide loan repayment incentives for physician assistants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Physician Assistant Education Public Health Initiatives Act of 2015. 2.Student loan repayment for certain physician assistants (a)In generalPart C of title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by adding at the end the following: 
 
IIIPhysician Assistants 
749C.Faculty positions in physician assistant education program loan repayment 
(a)In general 
(1)ContractsSubject to paragraph (2), the Secretary shall enter into contracts with eligible individuals under which such an individual agrees to serve as a full-time member of the faculty at a graduate-level physician assistant education program (as defined in section 799B) in consideration of the Federal Government agreeing to pay, for each year of such service, at the end of each such year, not more than $10,000 of the principal and interest of the educational loans of such individual. (2)CapThe Secretary may not pay more than $45,000 under this section for any individual.  
(b)Definitions 
(1)Eligible individualIn this section, the term eligible individual means an individual who— (A)is a citizen, national, or lawful permanent resident of the United States; 
(B)has a degree from a graduate-level physician assistant education program; (C)has contracted with a graduate-level physician assistant education program to serve as a member of the faculty for not less than 2 years; and 
(D)either— (i)holds a license as a physician assistant; or 
(ii)is qualified for licensure as a physician assistant in a State where such individual serves as a full-time member of the faculty at a graduate-level physician assistant education program. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the fiscal years 2017 through 2021.   
749D.Physician assistant primary care provider loan repayment 
(a)In generalThe Secretary shall enter into contracts with eligible individuals under which such an individual agrees to serve for at least 2 years as a full-time physician assistant in a health professional shortage area, in a medically underserved area, or at a health center in consideration of the Federal Government agreeing to pay the eligible amount of the principal and interest of the educational loans of such individual. (b)DefinitionsIn this section:  
(1)Eligible amountThe term eligible amount means, with respect to an eligible individual who has entered into a contract under subsection (a), with respect to the aggregate principal and interest on educational loans of such individual outstanding on the date such individual began the service described in such contract— (A)for each of the first two years of service under such contract, 30 percent of such aggregate principal and interest; and 
(B)for the third year, if any, of service under such contract, 25 percent of such aggregate principal and interest. (2)Eligible individualThe term eligible individual means an individual who— 
(A)is a citizen, national, or lawful permanent resident of the United States;  (B)has a degree from a graduate-level physician assistant education program; and 
(C)has contracted with a health care provider located in a health professional shortage area or a medically underserved area or with a health center to serve as a physician assistant for not less than 2 years.  (3)Health centerThe term health center has the meaning given such term in section 330(a). 
(4)Medically underserved areaThe term medically underserved area has the meaning given the term medically underserved community in section 799B(6). (5)Health professional shortage areaThe term health professional shortage area has the meaning given such term in section 332(a). 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the fiscal years 2017 through 2021.   . (b)Effective dateThe amendment made by this section shall apply with respect to service occurring on or after the date of the enactment of this Act.  
3.Extending authorization of appropriations to support faculty development and disadvantaged students Section 740 of the Public Health Service Act (42 U.S.C. 293d) is amended— (1)in subsection (a), by inserting after 2014 the following: and each of the fiscal years 2017 through 2021; 
(2)in subsection (b), by inserting after 2014 the following: and such sums as may be necessary for each of the fiscal years 2017 through 2021; and (3)in subsection (c), by inserting after 2014 the following: and each of the fiscal years 2017 through 2021. 
4.Reauthorization of primary care training and enhancement programs Section 747(c) of the Public Health Service Act (42 U.S.C. 293k(c)) is amended— (1)in paragraph (1), by inserting after 2014 the following: and each of fiscal years 2017 through 2021; and 
(2)in paragraph (2), by striking Fifteen and inserting At least 15.  5.Grants for research on physician assistant education (a)In generalThe Secretary of Health and Human Services shall provide grants to eligible entities to fund eligible researchers to increase research on physician assistant education. 
(b)ApplicationAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)Condition of receiptAs a condition of receipt of a grant under this section, an entity shall each year award not fewer than eight eligible researchers funds to support physician assistant education research.  
(d)Report requirementAn entity receiving a grant under this section shall provide to the Secretary with respect to each year that such entity receives funds under this section a report on the activities conducted using such funds, including— (1)the number of researchers supported during such year by such entity using such funds;  
(2)a list of the researchers counted under paragraph (1), organized by researcher, including— (A)the institution such researcher is affiliated with; and 
(B)the research topic of such researcher;  (3)citations to published clinical and scientific research by researchers described in paragraph (1) that is attributable to support under this section; 
(4)an evaluation of the benefits of grants under this section; and (5)any other information the Secretary may request. 
(e)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an organization that— 
(A)is a non-profit organization; and (B)has demonstrated expertise in physician assistant education and faculty development. 
(2)Eligible researcherThe term eligible researcher means, with respect to an eligible entity, a researcher that— (A)has demonstrated expertise in physician assistant education and faculty development; and  
(B)at such time and in such manner as such entity may require, provides such entity with a research proposal on improving physician assistant education and faculty development. (3)Physician assistant educationThe term physician assistant education means selecting, educating, and graduating students in accredited graduate physician assistant educational programs. 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.  (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2017 through 2021.   
 
